Citation Nr: 0913144	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-27 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran initiated 
an appeal on that decision but further adjudication was 
stayed pending the outcome of Haas v. Nicholson, 20 Vet. App. 
257 (2006).  Haas has been decided, the stay has been lifted 
and the Board will proceed with an adjudication of the 
appeal.   See Haas v. Peake, 525 F.3d 1168, 1187-94 (Fed. 
Cir. 2008).


FINDINGS OF FACT

1.  The information of record establishes that the Veteran 
did not serve in the Republic of Vietnam; and thus exposure 
to herbicide agents in service is not presumed.

2.  A clear preponderance of the evidence is against a 
finding that diabetes mellitus had its onset during or is 
otherwise related to the Veteran's military service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008);  38 C.F.R. 
§§ 3.102, 3.159 (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United  
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the appellant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.  See 
Notice and Assistance Requirements and Technical Correction,  
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at  38 
C.F.R. Part 3).

In the instant case, in letters dated in March 2003, June 
2005 and October 2006, the RO notified the Veteran of the 
elements of service connection, and the evidence needed to 
establish each element.  In addition, in the March 2003 and 
October 2006 letters the RO notified the Veteran of the 
evidence needed to show that he served in-country in the 
Republic of Vietnam.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

In the October 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v.  Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case VA did not perform a medical examination to 
determine whether the Veteran's diabetes mellitus disorder 
was attributable to service because the only evidence 
suggesting an etiological link between the Veteran's claimed 
disorder and his military service is his unsubstantiated lay 
allegations.  These statements are insufficient to trigger 
VA's duty to provide an examination.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (VA is not obligated to provide 
an examination for a medical nexus opinion where, as here, 
the supporting evidence of record consists only of a lay 
statement).  

Accordingly, the Board finds that all available evidence is 
of record.  The claims folder contains the Veteran's service 
medical records, service personnel records and private 
medical evidence.  All necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran has not specifically 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Analysis

The Veteran has a diagnosis of diabetes mellitus and he 
claims that this disorder is service connected due to Agent 
Orange exposure while serving in Thailand.  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to such agent 
during that service.  38 C.F.R. § 3.307(a).  ..."Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii); see also Haas, supra (upholding 
VA's regulation and interpretation thereof regarding service 
in Vietnam).

If a Veteran was exposed to an herbicide agent during active 
service the requirements of 38 C.F.R. § 3.307(a)(6) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.

With respect to presumptive service connection due to Agent 
Orange exposure, in this case, the Veteran's service 
personnel records confirm that the Veteran served in Thailand 
and not in Vietnam.  While service in Thailand accords 
Veterans the award of the Vietnam Service Medal (VSM) as well 
as the Republic of Vietnam Campaign Medal (RVCM), which the 
Veteran's DD 214 indicates he has, it is not indicative of 
service in the Republic of Vietnam.  There is no indication 
that service personnel were exposed to herbicides in Thailand 
during the Veteran's service there.  

The VSM was awarded to Veterans who served between July 1965, 
and March 1973 in Vietnam, Thailand, Laos, or Cambodia in 
direct support of operations in Vietnam.  See U.S. Dep't of 
Defense Manual of Military Decorations and Awards, Appendix D 
at D-20, July 1990.  The RVCM was awarded to those personnel 
who (1) served in the Republic of Vietnam for six months 
during a specified period, or (2) served outside the 
geographical limits of the Republic of Vietnam but 
contributed direct combat support to the Republic of Vietnam 
and Armed Forces for 6 months, or (3) served in the Republic 
of Vietnam or outside its geographical limits for less than 
six months but were wounded, captured or killed.  Id. at 7.5.

The Veteran's service in Thailand is not service in Vietnam, 
or its contiguous waters, or the airspace over Vietnam and 
therefore the automatic presumption of service connection 
afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application in this case.  This does not, however, preclude 
the Veteran from establishing his entitlement to service 
connection for the claimed condition with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In this case, as to direct service connection, service 
medical records are negative for any complaint, treatment, or 
diagnosis of, diabetes mellitus during service, including due 
to Agent Orange exposure.  Entrance and separation 
examinations dated in July 1967 and December 1971, 
respectively, also do not report or reveal any problems with 
high blood sugar or diabetes mellitus.  The earliest medical 
report of record of a diagnosis of diabetes mellitus after 
service is in 2004; more than 30 years after the Veteran's 
discharge from military service.  The United States Court of 
Appeals for the Federal Circuit has held that such a lengthy 
lapse of time between the alleged events in service and the 
initial manifestation of relevant symptoms after service is a 
factor for consideration in deciding a service-connection 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Moreover, the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

In light of the medical evidence of record, which does not 
link the Veteran's current diabetes mellitus to any remote 
incident of service, the Board finds that service connection 
for diabetes mellitus is not warranted.  Direct service 
connection requires a relationship or connection to an injury 
or disease or some other manifestation of the disability 
during service.  Boyer, supra; see also, Hickson, supra.  
There is no medical evidence of a nexus between his current 
diabetes mellitus disorder and his military service.  Boyer, 
supra, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
The most probative evidence of record is against such a 
finding in this case.  The Board finds that the preponderance 
of the evidence is against the Veteran's claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Accordingly, in the absence of a disease or injury in service 
and no competent medical evidence showing that the diabetes 
mellitus noted many years after service are related to the 
Veteran's period of military service, the Board determines 
that the claim of entitlement to service connection on a 
direct basis fails.


ORDER

Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


